MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioner’s application for cancellation of removal.
A review of the administrative record and petitioner’s response to the court’s September 4, 2008 order to show cause demonstrate that petitioner has presented no evidence that she has a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
To the extent petitioner challenges the BIA’s decision on the ground that the statutory requirement of a qualifying relative has denied her equal protection, that argument is foreclosed. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-3 (9th Cir.2002) (stating that line-drawing decisions made by Congress in the context of immigration and naturalization do not violate equal protection when rationally related to legitimate government purpose).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.